41 N.J. 354 (1964)
196 A.2d 792
HOWARD MORRIS, EDWARD MORRIS AND ROSE MORRIS, PARTNERS, TRADING AS CARICK REALTY CO., PLAINTIFFS-APPELLANTS,
v.
NICHOLAS W. POSTMA, BUILDING INSPECTOR OF THE BOROUGH OF FAIR LAWN, AND THE PLANNING BOARD OF THE BOROUGH OF FAIR LAWN, DEFENDANTS-RESPONDENTS.
HOWARD MORRIS, EDWARD MORRIS AND ROSE MORRIS, PARTNERS, TRADING AS CARICK REALTY, CO., PLAINTIFFS-APPELLANTS,
v.
MAYOR AND COUNCIL OF THE BOROUGH OF FAIRLAWN, A MUNICIPAL CORPORATION OF THE STATE OF NEW JERSEY, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued December 17, 1963.
Decided January 20, 1964.
*363 Mr. Howard Stern argued the cause for the appellants (Messrs. Shavick, Thevos, Stern, Schotz & Steiger, attorneys).
Mr. Morton Hirschklau argued the cause for the respondents (Mr. Floyd V. Amoresano, attorney).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Sullivan in the Superior Court, Appellate Division.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, SCHETTINO and HANEMAN  6.
For reversal  Justice HALL  1.